The Court is of opinion that the testimony of the plaintiff himself was amply sufficient to justify the court below in submitting the issue of negligence to the jury, notwithstanding the contradicting evidence of defendant, however strong, and therefore the motion to nonsuit was properly overruled.
We have examined the several exceptions to the evidence and charge of the court and are of opinion that no substantial error has been committed of sufficient importance to warrant us in ordering a new trial.
We therefore hold there is no reversible error. *Page 263